Title: To John Adams from John Dennis, 17 February 1801
From: Dennis, John
To: Adams, John



Dr Sir,
Washington February 17th. 1801

I take the liberty of recommending as a circuit Judge for the Districts of Maryland & Virginia, Philip B. Key Esqr; than whom, I know of no Man in the State of Maryland, likely to accept the appointment, who stands higher in the public Estimation, for his legal reputation, or moral qualities or who will be likely to discharge with more Zeal or fidelity the Duties of so important an appointment.—It is because I have understood, that you solicited information, in relation to these appointments, that I have taken this liberty, which I hope you will excuse—
I am with every Consideration of respect & esteem your’s &c

John Dennis